[Cite as State v. Cipolla, 2022-Ohio-4794.]



                   IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                ASHTABULA COUNTY

STATE OF OHIO,                                    CASE NO. 2022-A-0012

                   Plaintiff-Appellee,
                                                  Criminal Appeal from the
          - vs -                                  Court of Common Pleas

PHILLIP J. CIPOLLA,
                                                  Trial Court No. 2020 CR 00558
                   Defendant-Appellant.


                                              OPINION

                                     Decided: December 30, 2022
                                         Judgment: Affirmed


Colleen M. O’Toole, Ashtabula County Prosecutor, and Jessica Fross, Assistant
Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (For Plaintiff-Appellee).

Joseph R. Klammer, The Klammer Law Office, LTD., The Historic Mentor Center Street
School, 7482 Center Street, Unit 6, Mentor, OH 44060 (For Defendant-Appellant).


THOMAS R. WRIGHT, J.

          {¶1}     Appellant, Phillip J. Cipolla, appeals the judgment sentencing him to 60

months of imprisonment after a jury found him guilty of gross sexual imposition. We

affirm.

          {¶2}     In 2020, Cipolla was charged with one count of gross sexual imposition, a

third-degree felony, in violation of R.C. 2907.05(A)(4) and 2907.05(C)(2). The charge

stemmed from an allegation that he engaged in sexual contact with an eleven-year-old

child in 2014.
         {¶3}   Cipolla entered a not guilty plea, and the case ultimately proceeded to jury

trial.   The jury found Cipolla guilty of the sole count, and the trial court ordered a

presentence investigation and set the matter for sentencing. At sentencing, the trial court

imposed the maximum sentence of 60 months of imprisonment.

         {¶4}   In his first assigned error, Cipolla argues:

         {¶5}   “Appellant was denied effective assistance of counsel at his trial.”

         {¶6}   To prevail on a claim of ineffective assistance of counsel, an appellant must

demonstrate “(1) his counsel was deficient in some aspect of his representation, and (2)

there is a reasonable probability, were it not for counsel’s errors, the result of the

proceedings would have been different.” State v. Hope, 2019-Ohio-2174, 137 N.E.3d

549, ¶ 88 (11th Dist.), citing Strickland v. Washington, 466 U.S. 668, 669, 104 S.Ct. 2052,

80 L.Ed.2d 674 (1984). We review the first prong, mindful that “[j]udicial scrutiny of

counsel’s performance must be highly deferential. It is all too tempting for a defendant to

second-guess counsel’s assistance after conviction or adverse sentence, and it is all too

easy for a court, examining counsel’s defense after it has proved unsuccessful, to

conclude that a particular act or omission of counsel was unreasonable.” Strickland at

689. With respect to the second prong, “A reasonable probability is a probability sufficient

to undermine confidence in the outcome.” Id. at 694.

         {¶7}   Cipolla maintains that defense counsel was deficient in the following ways:

(1) during opening statement, counsel indicated that Cipolla would be testifying and thus

created a jury expectation which was not fulfilled when Cipolla did not testify, and counsel

equivocated on the strength of the defense; (2) on cross-examination of the victim,

counsel essentially apologized to the victim for the trauma she experienced, questioned

                                                2

Case No. 2022-A-0012
the victim in detail about the incident and elicited a more thorough description of the

incident than the state, essentially “test[ed] how perfect [the victim’s] memory was,” and

asked about force, although force was not alleged by the state and is not an element of

the offense; (3) during the victim’s mother’s testimony, counsel failed to object when the

mother provided a lengthy narrative of the changes she had witnessed in the victim after

the incident, when no expert witness testified that children who have been sexually

abused would act out in the ways described by the mother, and failed to cross-examine

the mother on this issue, and insufficiently cross-examined mother as to why she did not

believe victim and report the incident when the victim first disclosed it; (4) during cross-

examination of Cipolla’s ex-wife, counsel insufficiently cross-examined her in such a way

as to essentially elicit testimony corroborating the victim’s account of the incident; (5)

during cross-examination of the investigating officer, counsel stated the sergeant was a

“well-respected, well-educated officer for the police department,” after the sergeant had

testified as to inconsistencies in his Cipolla’s statement; (6) counsel failed to properly

advise Cipolla regarding his right to testify or not testify, as demonstrated by a discussion

between the court and Cipolla after the defense rested; (7) during closing argument,

counsel failed to appropriately identify any way in which the victim’s account had

changed, failed to identify the “unanswered questions” that remained, and failed to

address any expectation created by opening statement that Cipolla would testify. We

address the Strickland deficiency prong relative to many of these arguments in our

discussion of the pertinent portions of trial that follow.

       {¶8}   During the state’s opening statement, it indicated that the jury would hear

testimony establishing that Cipolla, who the victim knew as “Uncle John,” put his hand

                                               3

Case No. 2022-A-0012
down her shorts while they were watching television after they returned from fishing

together when the victim was 10 or 11 years old. The state maintained that the evidence

would show that Cipolla rubbed the victim’s vagina. The state also indicated that the

victim disclosed the abuse to her mother at that time, but her mother did not believe her

until several years later. The state maintained that the evidence would show that the

victim began acting out after the incident, and she later again disclosed to her mother

what had occurred. The state indicated that a police sergeant investigated the case, and

the state anticipated that the sergeant would testify that he interviewed Cipolla who made

“dramatic inconsistencies” in his statement.

       {¶9}   At the beginning of defense counsel’s opening statement, defense counsel

stated:

              Ladies and Gentlemen, we’re here because there are
              inconsistencies in statements not just on John’s behalf. We’re
              going to find inconsistencies throughout the testimony is what
              I’m expecting.

       {¶10} Thereafter, defense counsel referenced that the alleged incident occurred

seven years prior to trial, and then stated the following:

              Uncle John, [U]ncle John is like a family member. Uncle John
              is here, John is here to tell you that that’s not what happened.
              That’s why he’s here. I didn’t – I didn’t grope. I didn’t sexually
              make contact with [the victim] for any sexual purpose, for her
              arousal, for my gratification. * * *

       {¶11} Subsequently, defense counsel stated:

              But the evidence, what’s the evidence not going to show? I
              would – I would expect that you will learn through the
              evidence, whether John testifies or not, that yes, they’ve been
              fishing; yes, they were at the house; yes, they’ve watched
              Sponge Bob Square Pants; yes, he’s been at their house
              afterwards and she’s been at their house before; yes,

                                               4

Case No. 2022-A-0012
              [Cipolla’s wife at the time of the incident] does babysit, they
              do work at [the victim’s mother’s] house * * *.

       {¶12} Defense counsel additionally referenced in his opening statement that the

victim’s mother initially did not believe the victim’s accusations:

              The evidence will show that [the victim] wasn’t believed. The
              evidence will show that this was brought back up in 2018,
              forensic interviews, and here we are. [The victim] says, I was
              touched inappropriately. I told somebody, an adult. They
              didn’t believe me. We’ll find out why. * * *. And the entire
              time, Mr. Cipolla, that never happened. That’s what he’s
              telling you today.

       {¶13} Thereafter, defense counsel stated that the determining issue involved

whether Cipolla had sexual contact with the victim, which never happened. Defense

counsel then stated, “That’s what the facts of the case that we’re looking for, what the

evidence we would think that hopefully it’s going to show.”

       {¶14} At the end of his opening statement, defense counsel requested the jury to

give the case the attention it needs, because “this is highly traumatic, and I understand

that, for [the victim] to come in and testify. Same with – same with Mr. Cipolla.”

       {¶15} With respect to Cipolla’s assertions that defense counsel promised his

testimony, we note that although counsel phrased his remarks in such a way that it may

have indicated that Cipolla would testify, he also indicated facts that he believed the

evidence would show “whether John testifies or not[.]” Reviewing counsel’s remarks

regarding what Cipolla was there to “tell” the jury in this context, we cannot say that

defense counsel was deficient.

       {¶16} Next, regarding defense counsel’s cross-examination of the victim, the state

called the victim as its first witness. The victim testified that Cipolla’s wife at the time of

the incident (“Karla”), was previously married to the victim’s mother’s cousin. Karla
                                              5

Case No. 2022-A-0012
assisted in cleaning and babysitting for the victim’s family. The victim referred to Cipolla

as “Uncle John.” Just before the victim’s eleventh birthday, she went fishing with Cipolla

at a lake near his house. When they returned to Cipolla’s house, he made the victim a

snack. The victim asked if they could watch Sponge Bob Square Pants, and they

proceeded to watch the show on the television in Cipolla’s bedroom. The victim lay in the

middle of the bed under the covers, and Cipolla sat on the bed to her left. Cipolla then

began rubbing the victim’s arm, and moved his hand down her arm, and then put his hand

down the victim’s pants and rubbed her vagina. Cipolla asked the victim if she “liked it,”

and she affirmed that she did because she was scared and did not know what else to

say. When Karla came home, the victim told her what had occurred, and Cipolla indicated

that he did not know what the victim was talking about. Karla told the victim that it was

okay, and she did not need to tell anyone else. When the victim returned home, she

disclosed the incident to her mother, who did not believe her at the time. However, when

the victim referenced the abuse to her mother several years later, her mother took her to

the hospital.

       {¶17} At the beginning of cross-examination, defense counsel introduced himself

to the victim, and then stated as follows:

                I represent Uncle John in this matter, and I do have a lot of
                questions for you about the incident that had taken place. The
                questions I’m going to ask aren’t to make you feel
                uncomfortable. They’re really not. I don’t want to cause you
                any more trauma than you’ve already been through. If you
                need a break, let me and let the Court know. Take a minute,
                take ten minutes, whatever, whatever you need, and then
                we’ll go – start with some of the questioning.

       {¶18} Defense counsel asked the victim several questions regarding the details

of the day of the incident, most of which the victim recalled and answered, such as what
                                              6

Case No. 2022-A-0012
clothes she was wearing at that time, whether it was hot outside, whether she took any

items with her to Cipolla’s house, where she met Cipolla in the house that morning, the

gear that Cipolla had set out for them, the clothes that Cipolla was wearing; the path they

took to the lake, etc. Also, during cross-examination, the following exchange occurred:

              Q. So, on the date of this incident, John didn’t give you any
              kind of candy, medication, alcohol to make you feel relaxed at
              all, did he?

              A. Nope.

              Q. Did he ever put his hands on you in some type of forceful
              way –

              A. No.

              Q. – to make you scared?

              A. When he went down my pants, yeah, that was forceful and
              made me scared. That’s why I didn’t know what to say.

       {¶19} During cross-examination, defense counsel asked the victim detailed

questions regarding the incident, at one point stating, “I have to – I have to ask you, like,

more detailed questions, and I’m probably going to be long. We’re going to go through a

lot of steps.” Defense counsel requested the victim draw a diagram of Cipolla’s bedroom

for reference during cross-examination, and she complied. Defense counsel inquired as

to the positioning of Cipolla and the victim in the bedroom:

              Q. All right. So, you’re laying in the middle of the bed. Are
              you laying or sitting up?

              A. Laying down.

              Q. So, you’re laying down right here in the middle?

              A. Mm-hmm.

              Q. Fully dressed?
                                             7

Case No. 2022-A-0012
            A. Mm-hmm.

            Q. And then where is Uncle John?

            A. He’s to the left of me.

            Q. So, if this is you, he’s on this side?

            A. Yes.

            Q. So, you’re here in the middle and Uncle John is on this
            side?

            A. Yes.

            Q. And you’re completely under the covers?

            A. Yes.

            Q. All right. You had on a pillow – if you’re laying perfectly
            laid back, then how are you able to see the Sponge Bob on
            the TV?

            A. It was right in front of you.

            Q. So, the TV’s closer to you when you were laying on the
            bed than you and me are right now?

            A. It’d be like right where that computer is.

            Q. Okay.

            A. That’s how far it is.

            Q. Did you have pillows behind your head?

            A. Yeah.

            Q. And the covers, were –

            A. They were up here, right here.

            Q. So, the covers are waist high on that?

            A. Mm-hmm.
                                               8

Case No. 2022-A-0012
            Q. How was Uncle John positioned on the bed? You were
            laying there with the covers up at least waist high watching
            TV, and then he had sat on the bed?

            A. Yeah, sitting up.

            Q. Sitting up?

            A. He was sitting up, yeah.

            Q. With this table here, say this is the headboard.

            A. Mm-hmm.

            Q. This is the headboard, here’s the bed, there’s the TV.
            You’re laying right here in the middle. Uncle John, your
            testimony is that he is then sitting here?

            A. Yeah.

            Q. And then what happens?

            A. He got under the covers with me.

            Q. He got under the covers with you?

            A. Yeah.

            Q. Fully clothed?

            A. Yes.

            Q. Okay. So, then he’s laying there next to you under the
            covers?

            A. Yes.

            Q. What are you guys talking about at that point?

            A. We were just watching Sponge Bob. We weren’t talking.

            Q. Okay. What happens after that?

            A. He put his hands down my pants.

                                          9

Case No. 2022-A-0012
      {¶20} Defense counsel further questioned the victim in detail as to how Cipolla

touched her and how the two were positioned on the bed, as follows:

             Q. So, he started – you’re saying he rubbed your left
             shoulder?

             A. Yeah, like this. And just kept going down.

             ***

             Q. So, he was rubbing your shoulder on the outside of your
             T-shirt?

             A. Yes.

             Q. Was that unusual?

             A. Yes.

             Q. What hand was he using to rub your shoulder, right or left?

             A. Right – or left. I mean, left.

             Q. He was using his left –

             A. Yes, I think so.

             Q. – to rub your left?

             A. I think so, yes.

             Q. So, you’re both under the covers now in the bed – say this
             is the bed – and you’re both laying here. Uncle John’s laying
             down, and I’m assuming – you tell me if I’m wrong – both of
             you are laying on your back, maybe pillows behind your head?

             A. I’m laying on my back. He’s laying straight up against the
             headboard.

             Q. So, he’s sitting straight up in the bed?

             A. Yes.

             Q. And you’re laying down?

                                            10

Case No. 2022-A-0012
            A. Yes.

            Q. And he takes his left hand and starts to cross his body
            over and then starts rubbing your shoulder like this?

            A. Yes.

            Q. Okay. And that’s outside of this – your T-shirt?

            A. Yes.

            Q. As far as your upper garments, did you have a hat on?

            A. No.

            Q. Did you have a bra on?

            A. No. No.

            Q. Did you have another T-shirt or shirt or article of clothing
            underneath your T-shirt?

            A. No.

            Q. So, you had – your testimony is you had one shirt on, and
            then he was rubbing the outside of your shoulder. And then,
            from there, he keeps going down?

            A. Yes.

            Q. With his left hand?

            A. Yes.

            Q. As he’s sitting up and you’re laying there.

            A. Yes.

            Q. So, what type of – you had shorts on?

            A. Yes.

            Q. You had underwear on?

            A. Yes.

                                          11

Case No. 2022-A-0012
            Q. So, your testimony is that – oh, you haven’t testified to that
            yet. Then, what happens next?

            A. We were laying down watching Sponge Bob, and he takes
            – he’s rubbing my left hand – or my arm, and he keeps going
            down and he goes under my underwear and my shorts.

            Q. So, Uncle John – so that we have a perfect understanding
            of your best recollection about what had happened, Uncle
            John is sitting up like this on the bed, [the victim] laying right
            here kind of the middle of the bed both watching Sponge Bob,
            no conversation, Uncle John starts rubbing your left shoulder,
            you have your shirt on, and he’s going down your arm?

            A. (The Witness nodded her head affirmatively.)

            Q. How many times does he do this?

            A. He just slowly goes down.

            Q. Slowly goes down?

            A. Mm-hmm.

            Q. And then your arms are outside of the covers or under the
            covers?

            A. I think inside the covers.

            Q. So, you have the covers kind of pulled up here?

            A. No, it’s like this. I’m just laying like this. Yeah.

            Q. So, the covers are coming up, like, midways?

            A. Yeah.

            Q. But your hands and stuff are still under the covers, so
            maybe from the elbow up?

            A. Yeah.

            Q. That’s fair to say?

            A. (The Witness nodded her head affirmatively.)

                                            12

Case No. 2022-A-0012
              Q. So, then Uncle John’s rubbing here, and then just from this
              point he makes his way straight down to –

              A. Yeah. He crosses my body and he goes straight down.

              Q. So, then Uncle John is – he goes down your shirt?

              A. No, not down my shirt. Outside of my shirt. Just under my
              underwear and my shorts.

              Q. So, he is on the outside of your shirt?

              A. Yes.

              Q. He follows that down and goes underneath the covers, and
              then goes down underneath the covers then to your waistline,
              and then he puts his hands in the front of your pants and starts
              rubbing?

              A. Mm-hmm.

              Q. And nothing is being said at this time by Uncle John to
              you?

              A. He asked me if I liked it.

              Q. And you said no?

              A. I said yes.

              Q. You said you liked it?

              A. I didn’t know what else to say.

      {¶21}    Defense counsel then inquired as follows:

              Q. Now, Uncle John – I’m sorry to be redundant – he’s sitting
              there, you’re in the middle, he’s using his left hand, crosses
              your left should, arm, comes down into your shorts, so now
              his hand is underneath the cover and your shorts. There is
              no penetration by Uncle John into your vagina; is that correct?

              A. Yes.

              Q. So, he – he did not enter your vagina with any of his
              fingers?
                                              13

Case No. 2022-A-0012
              A. No.

              Q. Or with anything else?

              A. No.

              ***

              Q. Now, then his left hand is now going under the covers. Did
              he put his whole hand inside of your shorts and underwear?

              A. Mm-hmm.

              Q. And palm down?

              A. No. His – his palm was on the top, and his fingers were –

              Q. And the position that I just described that you had told me
              –

              ***

              Q. The position that I just described then, that’s your
              testimony of at least how you and Uncle John are situated on
              the bed –

              A. Yes.

              Q. – and he takes his whole hand, left hand, under the covers,
              over your shirt, under your underwear and your shorts?

              A. Yes.

       {¶22} Thereafter, the victim indicated that she did not recall when the touching

stopped but did remember Karla coming home, after which the victim, Karla, and Cipolla

spoke in the bathroom. The victim recalled that she informed Karla that Cipolla touched

her, and Cipolla denied doing so. The victim could not recall how she got home that night,

but she again stated that she disclosed the abuse to her mother when she got home, but

her mother did not believe her at that time.

                                               14

Case No. 2022-A-0012
       {¶23} Based on the foregoing, it appears that defense counsel was engaging in a

strategy of attempting to flesh out details of the day of the incident to elicit inconsistencies

in the victim’s account which counsel could then use to challenge the credibility of the

victim and other witnesses. See Strickland, 466 U.S. at 689 (“A fair assessment of

attorney performance requires that every effort be made to eliminate the distorting effects

of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to

evaluate the conduct from counsel’s perspective at the time.”). This strategy may have

been largely unsuccessful, but its lack of success does not render counsel’s performance

deficient. See State v. Carter, 72 Ohio St.3d 545, 558, 651 N.E.2d 965, 977 (1995)

(“reviewing courts must refrain from second-guessing the strategic decisions of trial

counsel”). Further, counsel did obtain testimony from the victim that she and Cipolla were

under the covers, which counsel used to argue, as discussed below, that Karla would not

have been able to see Cipolla move his hand from the victim’s leg when she entered the

room. We cannot say that defense counsel’s detailed cross-examination of the victim

amounted to deficient performance.

       {¶24} With respect to Cipolla’s argument that defense counsel failed to effectively

cross-examine the victim’s mother, the victim’s mother testified that on the date at issue,

the victim had gone fishing with Cipolla. After the victim came home that evening, the

victim disclosed to the mother that Cipolla had touched her. The mother called Karla

regarding the accusation, and Karla seemed surprised and taken aback by the allegation.

The victim’s mother did not feel comfortable reporting the incident because she did not

know specifically how the victim was touched.           When the victim years later again

referenced the incident, the victim’s mother and father decided to report it to authorities.

                                              15

Case No. 2022-A-0012
The state then questioned the victim’s mother about changes she had noticed in the

victim’s behavior after the incident:

              Q. So after this, now that you’ve decided to report, for you,
              did you see change again in [the victim’s] behavior?

              A. Yes.

              Q. In what way?

              A. She – instead of being more fearful and apprehensive, um,
              scared, she became angry. Um, she would fight. She would
              pick fights a lot with her siblings at that point. Um, she was
              having some problems in school. She really never recovered
              from that, honestly. The problems she was having, like, with
              her grades and things like that, when she was in elementary
              school, she was a straight A student for the most part. She
              didn’t have any issues. And then after the event it just kind of
              spiraled downward for her, where she lost that interest to be
              involved with things at school. Um, she really didn’t want to
              partake in sports or any events. She didn’t want to be alone
              or with any man at that point whatsoever, even including her
              dad at some points, where she just didn’t feel safe, where she
              would say she didn’t feel safe.

              ***

              Q. * * *. Her behavior you said changed for the worse after
              she disclosed but before you essentially believed her, right?

              A. Yeah.

              Q. Once you let her know that you believed her, did her
              behavior change again?

              A. I don’t know that her behavior ever really changed again.
              She definitely fought depression. Anxiety was outrageous.
              Um, she would punch holes in walls. Um, she would scream,
              you know, just about random things. She would have no
              patience or any kind of tolerance for anything. It’s just her
              anxiety was so high all the time, and she used to not be that
              way. She was quiet and sweet and gentle. She was my
              gentle spirit child. She really was. Um, of all three of my kids,
              she was the softest and the sweetest and the kindest and the
              most genuinely, like, just open to, um people, I guess, and
                                             16

Case No. 2022-A-0012
            then she just stopped that type of demeanor. She was very
            accepting and then just wasn’t anymore.

            Q. And how old was she when she stopped being that sweet
            child again?

            A. I started really heavily seeing the changes when she was,
            like, 13, 14.

            Q. When she told you initially, why was it difficult for you to
            believe her?

            A. I didn’t want to. I mean, to be honest, I – as a mom, that’s
            the last thing you want to hear from your child, is that
            somebody that you trusted with your child would do something
            like that.

            And shame on me. I take full responsibility, full responsibility
            for not listening to my daughter, and shame on me for not
            listening to her. As a nurse, I know better; but as a mom at
            the time, with a family member that I trusted with my children,
            I would have never thought something like this would have
            happened to me or my child. It’s not something that you think
            will happen to your kid. It’s no different than, you know, that
            it won’t be me that gets diagnosed with breast cancer. My
            mom used to say that. You know, it’s just that kind of a
            scenario, or it was for me, and I just did not want to believe
            that that had happened with my daughter.

            But as we progressed many years down the line and I saw
            these huge changes in the demeanor of my daughter and how
            she went from that sweet little girl to this I wouldn’t say
            monstrous-type of behavior but more of this aggressive,
            almost, like, hateful at times kind of person, it was evident that
            something had rocked her world. And, you know, you don’t
            just do that. It doesn’t just happen like that, to see her change
            like that.

            It all made sense when we went to, like, talking through that
            night and looking back at all of the things that had happened
            with her in specific and how quickly things had changed and
            we’d seen the progression and, you know, and her grades
            dropping and her ability to be confident in who she was and
            her trust issues, her anxiety, her depression, all of those
            things became evident.

                                           17

Case No. 2022-A-0012
              Um, actually, if you don’t care, I can share a little bit –

              Q. Well, I’ve got to keep asking you questions.

              A. No, you’re fine. You’re fine. That’s fine.

              Q. So, * * * in retrospect, do you regret not believing your
              daughter?

              A. Absolutely.

       {¶25} On cross-examination of the mother, defense counsel questioned her

regarding her occupation as a nurse since 2006. The mother affirmed that she was

familiar with the term “mandatory reporter,” and the first time that the victim disclosed the

incident to her, she did not feel that the allegations warranted reporting.

       {¶26} Accordingly, defense counsel elicited testimony from the mother on cross-

examination confirming she did not believe the victim’s account of the incident warranted

reporting. We cannot say that defense counsel was deficient for failing to continue to

question the mother as to her initial disbelief that the victim was abused.

       {¶27} Next, regarding Karla’s testimony, she testified as a court witness. During

the state’s questioning, Karla affirmed that the day that Cipolla and the victim went fishing,

they were at her house alone. When Karla came home, she walked into the bedroom

and saw Cipolla quickly remove his hand from the victim’s leg. Karla then spoke with the

victim, who told Karla only that Cipolla’s hand was on her leg. Thereafter, the state played

a recording of Karla’s interview with an officer, wherein Karla stated that the victim had

told her that Cipolla had touched her, and it was their secret. Karla acknowledged that

she stated in the interview that the victim informed her that Cipolla had touched her in her

“privates,” but at trial, Karla maintained that the victim never used that term. Karla


                                              18

Case No. 2022-A-0012
indicated that she did not report the incident because the victim did not want to talk about

what had happened.

       {¶28} During the defense’s questioning of Karla, she maintained that she was at

her house babysitting the victim’s siblings in the living room on the day of the incident.

When she came in the bedroom, she saw Cipolla’s hand on the victim’s leg. Karla initiated

the conversation with the victim by asking if she was okay and asking if Cipolla had

touched her. Karla indicated that she had never had a conversation with the victim’s

mother regarding the incident.

       {¶29} As with defense counsel’s cross-examination of the victim, counsel appears

to have attempted to uncover discrepancies regarding the incident, and to some extent

was successful in identifying that Karla recalled seeing Cipolla’s hand on the victim’s leg,

although, as discussed above, the victim testified that Cipolla’s hand was under the

covers. We cannot say counsel was deficient in his cross-examination of Karla.

       {¶30} As to the testimony of the sergeant who investigated the case, the sergeant

testified that he reviewed medical records and interviewed Cipolla, who also provided a

written statement. The detective indicated that there were inconsistencies in Cipolla’s

statements. For example, Cipolla first stated that he did not know the victim, and later

stated that he did; Cipolla first indicated that he had not gone fishing with the victim, and

later affirmed that he had; and Cipolla initially maintained that he had never been alone

with the victim, and thereafter acknowledged that they had been alone together.

       {¶31} On cross-examination, the sergeant indicated that the incident was reported

approximately four years after it occurred. The sergeant did not personally interview the



                                             19

Case No. 2022-A-0012
victim or her mother, but instead reviewed the forensic interview and medical report, and

thereafter interviewed Karla and Cipolla. The following exchange then occurred:

             Q. So, the information that you had was already the forensic
             interview.

             A. Right.

             Q. Medical reports. And you’re not a doctor of any kind. You
             can’t speak to the contents of a medical report; am I correct?

             A. I can just read the report and then look at the forensic
             interview, also.

             Q. Sergeant, what I’m asking you is, being a well-respected,
             well-educated officer for a police department does not qualify
             you to give testimony on the contents of medical records or
             forensic interviews; am I correct?

             A. No. I would say no. But, again, I would say yes to the fact
             – not the actual medical part of it, but I can testify, I would
             think to the fact that I can hear someone and understand what
             they’re saying.

      {¶32} After the sergeant’s testimony, the state rested. Defense counsel objected

to the admission of the medical report referenced in the sergeant’s testimony, and the

court excluded the report.

      {¶33} Regarding defense counsel’s cross-examination of the sergeant, he

referred to the sergeant “well-respected, well-educated officer for the police department”

in the context of contrasting the sergeant’s qualifications with those of someone in the

medical field. We cannot say defense counsel’s prefacing of this question in this manner

amounted to deficient performance.

      {¶34} After the state rested its case, the court addressed Cipolla:

             THE COURT: Okay. Mr. Cipolla, the State’s rested its case
             against you. Now is the time you have to decide whether or
             not you are going to testify or not testify. If you choose to
                                           20

Case No. 2022-A-0012
              testify, [the state] will have an opportunity to cross-examine
              you. If you choose not to testify, that is your constitutional
              right, and I will instruct the Jury that they cannot hold that
              against you because it is your constitutional right.

              Do you understand that?

              [CIPOLLA]: Yes, I do.

              THE COURT: Okay. And after consulting with counsel, what
              are you going to do?

              [CIPOLLA]: I really don’t think I talked to him too much about
              it. I don’t think I’m really good to get up there. I can’t really
              talk very good, and I just think I’d rather just not go up there.

              THE COURT: That’s your decision you understand?

              [CIPOLLA]: I’m not a very good talker. Yes, I know. I don’t
              know if I could even do that. My anxiety and stuff is ridiculous.

              THE COURT: Okay. So, I just want to make sure that –

              [CIPOLLA]: I mean, is there –

              THE COURT: We’re not forcing you.

              [CIPOLLA]: I mean, I just don’t want to go up there and do it,
              incriminate myself.

       {¶35} To the extent that Cipolla relies on this portion of the transcript as support

that defense counsel failed to properly advise Cipolla regarding his right to testify or not

testify, the transcript does not demonstrate the nature or extent of defense counsel’s

discussions with Cipolla on this issue. Accordingly, Cipolla would be required to resort to

sources outside the record in support of his claim. A claim of ineffective assistance of

counsel challenging counsel’s performance based upon sources outside the record is not

properly reviewed on direct appeal; instead, such a claim may be brought through a

petition for postconviction relief. State v. Weathersbee, 11th Dist. Trumbull No. 2018-T-

                                             21

Case No. 2022-A-0012
0099, 2019-Ohio-5307, ¶ 29. Accordingly, insofar as Cipolla has challenged defense

counsel’s failure to properly advise him as to his right to testify, we are unable to reach

the merits of such a claim at this time.

       {¶36} After the discussion regarding Cipolla’s decision to not testify, defense

counsel indicated to the court that the defense would not be calling any witnesses. During

closing arguments, defense counsel pointed to a discrepancy in the testimony as to

whether Karla was home babysitting the victim’s siblings when Cipolla and the victim

returned from fishing. Defense counsel questioned how Karla could witness Cipolla’s

hand move from the victim’s leg if the victim were under the covers. Defense counsel

further pointed to the victim’s testimony that she could not recall details after the incident,

such as how she got home.         Counsel noted that the victim’s mother, a nurse and

mandatory reporter, did not believe or report the allegations in 2014. Defense counsel

further indicated that Karla’s questioning of the victim led her to answer that Cipolla

touched her. Defense counsel maintained, “And to find Mr. Cipolla guilty, there’s not

enough evidence to support it. There’s enough reasonable doubt here. There’s enough

unanswered questions in this particular matter to charge him with this heinous of a crime,

and we’re not fully convinced of the truth of the matter asserted.”

       {¶37} Cipolla maintains that defense counsel was deficient in his closing argument

by failing to identify the “unanswered questions” that remained and failing to address any

expectation created by counsel’s opening statement that Cipolla would testify.              As

discussed above, defense counsel indicated during his opening statement that Cipolla

may not testify. Defense counsel’s reference in closing argument to the “unanswered

questions” appears to be a summation of the points that defense counsel had raised

                                              22

Case No. 2022-A-0012
earlier in his closing argument, such as how Karla was able to view Cipolla’s hand move

from the victim’s leg if she were under the covers and why the alleged abuse was not

reported in 2014. We cannot say defense counsel was deficient in closing argument.

       {¶38} After closing arguments, the trial court’s instructions to the jury included a

standard instruction regarding Cipolla’s decision to not testify: “It is not necessary that the

Defendant take the witness stand in his own defense. He has a constitutional right not to

testify. The fact that the Defendant did not testify must not be considered for any

purpose.” The transcript indicates that the jury began deliberating at 4:40 p.m. and the

jury advised the bailiff at 5:15 p.m. that a verdict had been reached.

       {¶39} While we have specifically addressed and rejected many of Cipolla’s

arguments regarding deficient performance above, we further conclude that Cipolla has

failed to establish prejudice relative to his ineffective assistance arguments. In his brief,

Cipolla focuses on deficient performance pursuant to the first Strickland prong. However,

he presents only a limited argument with respect to the second Strickland prong, as he

notes that prejudice “is always subject to some level of conjecture,” and then presents

what he believes would have been a more effective defense theme of focusing on the

mother’s initial disbelief of the victim. However, for the reasons that follow, we cannot

conclude from the transcript that, if not for counsel’s purported errors, there exists a

reasonable probability the result of the trial would have been different. See State v.

Moore, 11th Dist. Geauga No. 2011-G-3027, 2012-Ohio-3885, ¶ 69, citing State v.

Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d 373 (1989), citing Strickland, 466 U.S. at

695-696 (“If a claim can be disposed of by showing a lack of sufficient prejudice, there is



                                              23

Case No. 2022-A-0012
no need to consider the first prong, i.e., whether trial counsel’s performance was

deficient.”).

       {¶40} Cipolla was charged with gross sexual imposition in violation of R.C.

2907.05(A)(4), which provides, “No person shall have sexual contact with another, not

the spouse of the offender; cause another, not the spouse of the offender, to have sexual

contact with the offender; or cause two or more other persons to have sexual contact

when any of the following applies: * * * The other person, or one of the other persons, is

less than thirteen years of age, whether or not the offender knows the age of that person.”

“‘Sexual contact’ means any touching of an erogenous zone of another, including without

limitation the thigh, genitals, buttock, pubic region, or, if the person is a female, a breast,

for the purpose of sexually arousing or gratifying either person.” R.C. 2907.01. The victim

testified to the elements of the offense. Karla also testified consistently with the victim

with respect to Cipolla and the victim being present together in the bed and Cipolla quickly

removing his hand from the victim’s leg when Karla entered the room. The jury was made

aware through the testimony that the mother did not initially believe that the incident

warranted reporting. Even if this court were to find that defense counsel performed

deficiently in the ways Cipolla identifies, we cannot say that such errors undermined

confidence in the outcome of the trial.

       {¶41} Accordingly, Cipolla’s first assigned error lacks merit.

       {¶42} In his second assigned error, Cipolla argues:

       {¶43} “The imposition of maximum sentence is contrary to law.”

       {¶44} Cipolla maintains that the trial court incorrectly interpreted Cipolla’s

statement that he did not want to incriminate himself, quoted above in our discussion of

                                              24

Case No. 2022-A-0012
Cipolla’s first assigned error, as an admission of guilt, and improperly used its false

interpretation in determining Cipolla’s sentence. In support, Cipolla points to the following

exchange that occurred at sentencing:

              THE COURT: * * * [S]omething happened during the course
              of the trial that in my 40 years of practice – and this is my 34th
              year as a judge – will stick out in my mind.

              I have a long history at jury trials of asking the Defendant, and
              I explain to them, as I did you, that you had a constitutional
              right to testify; you had a constitutional right not to testify. If
              you exercise you constitutional right not to testify, the jury will
              be told that you are exercising your constitutional right and
              that they cannot hold that against you. And I told you that, just
              as I have I’m going to estimate 300 other defendants over the
              last 33 plus years. Correct? I did say that to you. Do you
              remember that?

              [CIPOLLA]: I think, yeah.

              THE COURT: Do you remember your response? Because it’s
              one that will stick with me forever.

              Your response was you didn’t want to testify because you
              would just incriminate yourself. That I found stunning and
              shocking. It wasn’t said in front of the jury because I don’t
              have that conversation with defendants in front of the jury. But
              in all my years, that’s the only time I can recall the defendant
              ever saying that to me in court.

              Is there anything else you wanted to say, Mr. Cipolla?

              [CIPOLLA]: No.

       {¶45} Cipolla maintains that he used the word “incriminate” in the context of not

wanting to inadvertently make a statement implying guilt, and not as an admission of guilt.

Further, he maintains that the court failed to give weight to the facts that he was a first

offender, that he had a good job, and that he was rated at a low risk to re-offend.



                                              25

Case No. 2022-A-0012
       {¶46} As to the alleged misinterpretation of the term “incriminate,” Cipolla

maintains that “the true definition of ‘incriminate,’” is “‘to make someone appear guilty of

a crime or wrongdoing, strongly imply the guilt of someone.’” See The Oxford Pocket

Dictionary of Current English, Encyclopedia.com, https://www.encyclopedia.com/social-

sciences-and-law/law/law/incriminate (last accessed Oct. 6, 2022) (providing the

definition quoted by Cipolla); compare Merriam Webster Dictionary, https://www.merriam-

webster.com/dictionary/incriminate (last accessed Oct. 6, 2022) (defining “incriminate” as

“to charge with or show evidence or proof of involvement in a crime or fault”). When using

the term “incriminate,” Cipolla maintains that he was not admitting to the offense.

However, at no time during sentencing did Cipolla attempt to correct his perceived

misinterpretation of his statements, and thus Cipolla’s intended meaning when using the

term “incriminate” is not apparent from the record.

       {¶47} Next, as to Cipolla’s argument that the length of his sentence was not

warranted, “R.C. 2929.12(A) grants the sentencing judge discretion “‘to determine the

most effective way to comply with the purposes and principles of sentencing.”’” State v.

Watson, 11th Dist. Ashtabula No. 2020-A-0038, 2021-Ohio-2549, ¶ 25, quoting State v.

Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, ¶ 37, quoting R.C. 2929.12(A).

“In exercising that discretion, the court shall consider, along with any other “‘relevant’”

factors, the seriousness factors set forth in divisions (B) and (C) and the recidivism factors

in divisions (D) and (E) of R.C. 2929.12.” Watson at ¶ 25, quoting Foster at ¶ 37, quoting

R.C. 2929.12(A).

       {¶48} With respect to our review of a felony sentence, this court is not permitted

to “independently weigh the evidence in the record and substitute its judgment for that of

                                             26

Case No. 2022-A-0012
the trial court concerning the sentence that best reflects compliance with R.C. 2929.11

and 2929.12.” State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶

42.

      {¶49} Accordingly, Cipolla’s second assigned error lacks merit.

      {¶50} The judgment is affirmed.



JOHN J. EKLUND, P.J.,

MARY JANE TRAPP, J.,

concur.




                                          27

Case No. 2022-A-0012